203 F.2d 565
GAMBLE ENTERPRISES, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 11405.
United States Court of AppealsSixth Circuit.
April 10, 1953.

Jones, Day, Cockley & Reavis, Cleveland, Ohio, for petitioner.
Geo. J. Bott, A. Norman Somers, Washington, D.C., for respondent.
Herschel Kriger, Canton, Ohio, and Henry Kaiser, Washington, D.C., for intervenor.
PER CURIAM.


1
In pursuance of a Mandate from the Supreme Court of the United States, after the announcement of its decision, 345 U.S. 117, 73 S.Ct. 560, reversing our judgment of May 9, 1952, 196 F.2d 61,


2
It is now ordered that our judgment and order are set aside and held for naught and the cause is remanded to the National Labor Relations Board for further proceedings not inconsistent with the opinion and mandate of the Supreme Court.

Supplemental Order

3
PER CURIAM.


4
Our order of April 10, 1953 remanding the cause to the National Labor Relations Board for further proceedings, 202 F.2d 954, is set aside and the following order is to be entered.


5
In pursuance of a mandate from the Supreme Court of the United States, after the announcement of its decision reversing our judgment of May 9, 1952, 196 F.2d 61, it is now ordered and adjudged that our judgment entered in the said cause on the 9th day of May, 1952, is in conformity with the opinion of the Supreme Court of the United States, 345 U.S. 117, 73 S.Ct. 560, and its mandate therein is


6
Reversed and the petition to set aside the order of the National Labor Relations Board dismissing the complaint against Local No. 24 American Federation of Musicians is denied and the said order is affirmed.